Matthews, J.
delivered the opinion of court. In this case the plaintiff claims from'7 the defendant a balance which he alleges to be owing and due to him from the defendant on partnership accounts, relating to an association into which they had entered, as builders of houses, &c.
The defendant pleaded in reconvention, and claimed a balance in his favor on the same accounts. The cause was submitted to a jury in the court below, which, after hearing much testimony, and a long and patient investigation of the partnership accounts submitted to them, found a verdict in favor of the defendant for .$607 30 cents; and judgment having been rendered in pursuance of the verdict, the plaintiff appealed. Previous to taking theap-*72peal, a motion was made by his counsel in the J court below for a new trial, on the ground of ^ie Jury having found contrary to evidence, éfc. which was overruled.
Canon for the plaintiff, Hennen for the de= fendant.
The case presents no question of law, and we are unable to discover any error in relation to the facts, as shewn by the evidence, which appears on the record.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.